UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4626


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM MICHAEL BROOKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:04-cr-00003-MR-1)


Submitted:   March 19, 2012                 Decided:   March 30, 2012


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Denzil H. Forrester, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, Richard L. Edwards,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William       Michael       Brooks       was    found          guilty       of    eight

violations of the conditions of supervised release.                                   He appeals

the    district     court’s       revocation         of    his       term        of    supervised

release    and    its    imposition        of    a    sentence            of     seven       months’

imprisonment, followed by three years of supervised release and

fifty hours of community service.

            Counsel       for     Brooks    submitted            a       brief    pursuant       to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal but positing that Brooks

should not have received a sentence of imprisonment.                                  Brooks was

notified of his right to file a pro se supplemental brief, but

he has not done so.            The Government declined to file a response.

This   court     ordered       the    parties     to       submit         supplement         briefs

addressing the district court’s imposition of community service

in lieu of reimbursement of fees for court-appointed counsel in

the    supervised       release       revocation       proceeding.                Counsel       for

Brooks    suggests      that    the     imposition         of    community            service    is

unreasonable because Brooks is physically unable to comply.                                      The

Government contends that the order is reasonable because the

district    court    had       authority    to       impose          a    community          service

requirement as a condition of supervised release.

            In    reviewing       a    sentence      imposed             upon    revocation       of

supervised       release,       this    court        “takes          a     more       deferential

                                            2
appellate posture concerning issues of fact and the exercise of

discretion         than     reasonableness             review           for      [G]uidelines

sentences.”         United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotation marks omitted).                            We will affirm a

sentence imposed after revocation of supervised release if it is

not plainly unreasonable.                United States v. Thompson, 595 F.3d

544, 546 (4th Cir. 2010).

              This court first determines whether the sentence is

reasonable.          A     supervised       release       revocation            sentence        is

procedurally       reasonable       if    the    district         court       considered    the

advisory      policy      statement       range     and      the        § 3553(a)        factors

applicable to supervised release revocation.                            See Thompson, 595

F.3d at 547; 18 U.S.C. § 3583(e) (West 2000 & Supp. 2010).                                       A

sentence      is    substantively         reasonable         if    the        district    court

stated    a    proper      basis    for     concluding         the       defendant       should

receive the sentence imposed.               Crudup, 461 F.3d at 440.

              If the sentence is found to be unreasonable, however,

the court next determines whether it is plainly unreasonable.

For a sentence to be plainly unreasonable, “it must run afoul of

clearly    settled        law.”         Thompson,      595    F.3d       at     548.      After

reviewing     the    record,       we    conclude      that       the    imposition        of    a

community      service       requirement          in      this       case        is      plainly

unreasonable.         Accordingly, we vacate the judgment and remand

for resentencing.

                                             3
            The district court imposed a sentence of seven months’

imprisonment and a three-year term of supervised release.                           The

court noted that Brooks still had an outstanding requirement to

pay court-appointed attorney’s fees from the original judgment.

It accordingly imposed fifty hours of community service in lieu

of reimbursement for court-appointed attorney’s fees related to

the revocation proceedings.

            The district court was required to impose a term of

imprisonment because Brooks failed to comply with required drug

testing.     18     U.S.C.      § 3583(g)(3).        A    review     of    the   record

confirms    that       the   district      court     properly       calculated     and

considered the Guidelines range and the § 3553(a) factors, and

sufficiently explained its selected sentence.                       The sentence of

seven months’ imprisonment coupled with the subsequent term of

three years’ supervised release is therefore not unreasonable,

let alone plainly so.

            But the district court also imposed a requirement of

fifty    hours    of     community   service        as    a    substitute    for   the

imposition of attorney’s fees.             This it had no discretion to do.

Although Brooks agreed in his plea agreement to pay his court-

appointed attorney’s fees related to the original judgment, the

plea    agreement      did   not   apply       to   the       subsequent    revocation

proceedings.       Brooks did not otherwise agree to pay attorney’s

fees    related     to    the   revocation      proceedings         and    the   record

                                           4
indicates       that     Brooks    is      indigent.        The   district       court    thus

could     not    have      held    Brooks     accountable         for    attorney’s       fees

related to the revocation proceedings. 1                      Because the imposition

of attorney’s fees would have been impermissible, the court was

therefore not entitled to substitute community service for such

an order. 2

                We     conclude       that    the   district        court’s       order    of

community service is plainly unreasonable.                              After a complete

review of the record in accordance with Anders, we find no other

meritorious issues.             Accordingly, we vacate the district court’s

judgment and remand for resentencing.                        We deny Brooks’s motion

for   appointment          of   new     counsel.       We    further      deny    counsel’s

motions to withdraw and to expedite a decision.

                This    court     requires     that    counsel      inform       Brooks,    in

writing,    of       the   right      to   petition    the    Supreme      Court     of    the

      1
       Courts are authorized to require repayment of funds for
appointed counsel upon a finding that “funds are available for
payment from or on behalf of a person furnished representation.”
18 U.S.C. § 3006A(f) (2006).     The district court must first
find, however, that identifiable assets are available to the
defendant. United States v. Moore, 666 F.3d 313, 322 (4th Cir.
2012).   The record here does not suggest that Brooks had funds
available to pay counsel; in fact, it strongly suggests the
opposite.
      2
       Although the district court had authority to generally
impose a condition of community service concurrent with the term
of supervised release under U.S.S.G. § 5F1.3, it had no
discretion to impose community service as a substitute for
repayment of attorney’s fees.



                                               5
United States for further review.      If Brooks requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Brooks.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                              VACATED AND REMANDED




                                  6